Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on May 07, 2020.  The Examiner acknowledges the following:
3.	 A preliminary amendment was done to claims 8, 13 and 14 and claims 21 – 54 were canceled by Applicant.
4.	 The specification was amended on 05/07/2020 as to include the foreign priority.
5.	The drawings filed on 05/07/2020 are accepted by the Examiner.
6.	 Current claims 1 – 54 are pending. Claims 21 – 54 were canceled by Applicant; therefore, claims 1 – 20 are being considered for examination.


Information Disclosure Statement
7.	The IDS document filed on 05/07/2020 is acknowledged by the Examiner.

Priority
8.	 Priority data is based on a PCT application PCT/CN2018/107749 with priority date of 09/26/2018. Certified copies were filed to the office on 05/07/2020.

Claim Interpretation under 112(f)
9.	Claims 1 – 20 includes a distance measurement unit coupled to the processor and configured to measure a distance to the area of interest for adjusting the first camera’s focus. As for that matter, Fig 4 includes an auxiliary focus device 54, which includes the vision sensor 56 and the distance measurement unit 58, which is part of the structure of an UAV (unmanned aerial vehicle) 10 and that corresponds to a physical structure of a device like a drone which has attached a camera device 19 for capturing images of an object as indicated in paragraphs [0055; 0056]) of the printed publication of the instant application US 2020/0267323 A1 published on 08/20/2020.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11 – 13 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Seong-Gon Kim, US 5,614,151 A, hereinafter Kim”. (Note: Kim art cited in the IDS document.)


Regarding Claim 1:
	Kim discloses an autofocusing operation display apparatus and its method of operation, including an illumination source which send a ray towards the object being photographed; the device includes a camera, a signal processing section, an automatic distance measuring section, a control section, a finder displaying section and an information displaying section. As for claim 1, Kim teaches,
An apparatus operably coupled to a first camera (Kim, Fig 1, camera 21. See col. 3, lines 20 – 26) for focusing the first camera (Kim, Fig 1, automatic distance, comprising: a vision sensor coupled to a processor and configured to capture a view (Kim, Fig 1, object picture processing section 20 corresponds to the vision sensor used to convert light reflected by the object into electrical signals. See col 3, lines 1 – 8), the processor (Kim Fig 1, control section 30 is the processor which controls camera 21 to capture images from an object located in the region of interest ROI (See col. 3, lines 10 – 15 and lines 50 -  63) wherein it receives the selection based on the finder display section 50 from a user. See col. 3, lines 34 – 45 and lines 50 – 53) configured to receive a selection of an area of interest in the view  (See col. 3, lines 34 – 45 and lines 50 – ; and a distance measurement unit (Kim, Fig 1, automatic distance measurement section 10 is controlled by the control section 30 (as in Fig 6, step S140) as to measure the distance from the camera to the object in the area of interest, which is used to adjust the camera focus. See col. 4, lines 8 – 25) coupled to the processor and configured to measure a distance to the area of interest for adjusting the first camera's focus (Kim, Fig 1 discloses an autofocusing infrared light operation system and wherein the user can seeing the finder display section 50 if object is focused and if the focusing is precisely adjusted (See col. 2, line 59 to col. 3, line 1 – line 63 and col. 5, lines 43 – 59).
	Therefore, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being taught and anticipated by Kim reference.


Regarding Claim 5:
	The rejection of claim 1 is incorporated herein. As for claim 5 limitations, the camera 21 is understood as being part of the apparatus for displaying autofocusing infrared ray operation of Fig 1 and Fig 2. See col. 2, line 59 – col. 3, line 33).


Regarding Claim 11:
	The rejection of claim 1 is incorporated herein. As for claim 11, Kim is understood as the control section 30 receives an instruction from the used for selecting the area of interest since he/she has to adjust the direction to where the camera is pointing as to aim capturing an image from a scene and wherein the user can look to the zone mark as shown in the finder displaying section to make sure the IR light beam has hit the object 

Regarding Claims 12 and 13:
	The rejection  of claim 1 is incorporated herein. As for claims 12 and 13 limitations, it is well known in the art as to measure the distance to the object being photographed several times for the object image focusing to be adjusted by the automatic distance section 10 as to obtain the accurate focus of the image being obtained. Fig 3A – 3C is understood as the measurement of the mark spot of the IRed light beam spot on the object (See col. 5, lines 12 – 33). As for the distance measurement being adjusted as to show the user via the finder display section and to determine whether the focusing id precisely adjusted (See col. 5, lines 55 – 59). As for to reduce an impact of noise, Kim discloses that according to his invention, the system performs autofocusing infrared ray motion display apparatus wherein the user can determine whether the infrared spot  have hit the object with precision and assuring the user and improving picture quality is understood as being capable of reducing or eliminating the noise or blurring of the images, wherein blurring of lack of a clear image is understood ad undesirable noise (See col. 1, lines 43 – 48).

Regarding Claim 13:





Regarding Claims 18 – 20:
	The rejection of claim 1 is incorporated herein. As for claim 18 limitations, Kim teaches that the system follows the position of the IRed beams reflected from the object on the ROI as shown in Figs 3A – 3C which shows the IRed beam seen as hatched circle over the object which is seen  via the  finder displaying section 50 as it moves to the right left side of the object as in Fig 3B or to the right side of the object as seen in Fig 3C, which means that the ROI is tracked as for locating it at the center of the display 50 (See Fig 3A and Fig 5A (See col. 4, lines 52 – 58)) or the area of interest is seen in Fig 3B or in Fig 3C by the  finder display section 50, the apparatus is always measuring the distance or focal distance to the ROI, which is exactly what the apparatus as disclosed by Kim does, it does autofocusing as part of its operation  by the control section 30 and via the finder display, the user can see that the ROI or the object in it is focused and if the focusing is precisely adjusted (See col. 2, line 59 to col. 3, line 1 – line 63 and col. 5, lines 43 – 59).


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Seong-Gon Kim, US 5,614,151 A, hereinafter Kim” in view of “Michael J. Choiniere et al., US 201/0219693 A1, hereinafter Choiniere. (Note: Kim art cited in the IDS document.)

Regarding Claims 2, 8 and 9:
	The rejection of claim 1 is incorporated herein. Kim teaches claim 1 limitations; however, it is silent about the limitations of claims 2, 8 and 9. Kim is silent about the system having a second camera as part of the system, which in the same field of 
Therefore, it would have been obvious to combine the teachings of Km and Choiniere, at the time of filing as to obtain predictable results, with the replacement of the IR light source which is understood as a continuous illumination source by a single pulse pulsed laser for illuminating the target, would benefit  the user to control the system by receiving a response based on the light reflected from the object in the ROI in a much shorter time as for example the time of flight of the laser pulse which is about 27 microseconds instead the regular time the obtain the spot reflected from a continuous regular/common illumination source.


Claims 3, 4, 6, 7 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Seong-Gon Kim, US 5,614,151 A, hereinafter Kim” in view of “Sammy Omari et al., US 2018/0025498 A1, hereinafter Omari. (Note: Kim art cited in the IDS document.)


Regarding Claims 3, 4, 6, 7 and 10:

	The rejection of claim 1 is incorporated herein. Kim teaches claim 1 limitations but it is silent about the limitations of claims 3, 4, 6, 7 and 10 and about the apparatus being movable  with respect to the first camera, which in the same field of endeavor is taught by Omari. Omari , Fig 1, teaches a movable imaging system 10 which includes two components a MIA 20 (moving imaging assembly) and an external controller device 50 such as a MIA controller interface. The MIA 20 may comprise an imaging device 100 such as a camera. The MA 20 also includes a movable platform 40 that can be moved positionally and/or rotationally with respect to a fixed reference ground. The MIA 20 may also include an imaging device movements mechanism 30 that allows the imaging device to move positionally and/or rotationally with respect to the movable platform 40 and it measures the distance between a moving object and the camera/imaging 100 (See [0045; 0095]). Fig 2A shows the UAV 20 with the  movable platform 40 and the imaging device 100/ camera. Fig 2D shows the imaging device 100 within the movement mechanism 30, 
Therefore, it would have been obvious to combine the teachings of Kim and Omari, at the time of filing as to obtain predictable results, with the installation of the camera to be attached to a gimbal mechanism and then being movable  in relation to a movable platform and which is movable in relation to the MIA or movable imaging assembly, which would benefit the system user with a system that can track a particular subject identified by the tracking system and  automatically frame that subject within a video (See Omari [0006]).


Regarding Claims 14, 15 and 16:
	The rejection of claims 1, 12 and 13 is incorporated herein. Kim teaches the aforementioned claims; however, Kim is silent about the limitations of claims 14, 15 and 16, which in the same field of endeavor is taught by Omari, Fig 1, teaches a movable imaging system 10 which includes two components a MIA 20 (moving imaging assembly) and an external controller device 50 such as a MIA controller interface. The MIA 20 may 
Therefore, it would have been obvious to combine the teachings of Kim and Omari, at the time of filing as to obtain predictable results, with the installation of the camera to be attached to a gimbal mechanism and then being movable in relation to a movable platform and which is movable in relation to the MIA or movable imaging assembly, which would benefit the system user to track a particular subject when recording a video and once the subject has being identified in a video stream by the tracking system, it may automatically or semi-automatically frame the subject within a video (See Omari [0006]).


Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697